EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 2019109795863, filed on 2019 Oct. 15th.

Allowable Subject Matter

3.	Claims 1-20 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

GUO et al. (US PGPub./Pat. 20210217810) teach an array substrate and a method of fabricating the same, a display panel and a display device. The array substrate is divided into a plurality of pixel regions, and each of the pixel regions is 

KIM et al. (US PGPub./Pat. 20200410194) teach display device comprises a display panel (110), and a sensor (120) that has a second piezoelectric material layer that is arranged under the first piezoelectric material layer to overlap the first piezoelectric material layer. The first common electrode is arranged on the first piezoelectric material layer. The first sensor pixel electrode is arranged under the second piezoelectric material layer. The first element layer is arranged under the first sensor pixel electrode and connected with the first sensor pixel electrode.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display device including 

“…a first electrode disposed in the sub-pixel region and disposed at a side of the pixel driving circuit away from the base; the first electrode including a first sub-electrode pattern and a second sub-electrode pattern that are in a same layer and are spaced apart to be insulated from each other; the first sub-electrode pattern being electrically connected to the pixel driving circuit; and
a first piezoelectric block disposed in the sub-pixel region and between the pixel driving circuit and the first electrode, the first sub-electrode pattern and the second sub-electrode pattern being in contact with the first piezoelectric block.” (Claim 1), in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628